 

U-Vend, Inc. 8-K [uvnd-8k_020117.htm]

 

Exhibit 10.52



December 22, 2016

 

Mr. Raymond Meyers 

U-Vend, Inc. 

1507 7th Street, Suite 425 

Santa Monica, CA 90401

 

Re: Letter of Resignation

 

Dear Ray,

 

I am writing to officially tender my resignation effective December 31, 2016 as
U-Vend’s Chief Operating Officer, Secretary, and Director.

 

Working at U-Vend and with you has been a tremendous learning experience. I
could not ask for a better group of professional colleagues. I have grown in
many ways during my time here and I appreciate the opportunities provided to me
by U-Vend.

 

If I can be of any assistance in the future, please feel free to reach out to
me.

 

Your friend and colleague,

 

/s/ Paul Neelin

 

Paul Neelin

 

c: U-Vend Board of Directors

 



 

